254 F.2d 686
UNITED STATES of America, Plaintiff-Appellee,v.Maxim BOBINSKI et al., Defendants-Appellants.
No. 349.
Docket 24901.
United States Court of Appeals Second Circuit.
Argued April 17, 1958.
Decided May 1, 1958.

Edgar G. Brisach, New York City (John H. Finn, New York City, Gordon M. Lipetz, Solomon Raffe, Riverhead, N. Y., and Remsen Brinckerhoff, New York City, on the brief), for defendants-appellants.
Roger P. Marquis, Atty., Dept. of Justice, Washington, D. C. (Perry W. Morton, Asst. Atty. Gen., and A. Donald Mileur, Atty., Dept. of Justice, Washington, D. C., and Harry T. Dolan, Sp. Asst. to the Atty. Gen., on the brief), for plaintiff-appellee.
Before CLARK, Chief Judge, and LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
When this case was before us on a previous appeal, we ordered the judgment below vacated for further findings and explanation of his award by the trial judge, United States v. Bobinski, 2 Cir., 244 F.2d 299. He has complied with our mandate and the case is again before us on an unchanged award, but with fuller findings and explanatory opinion. We think his award is now sustained by his findings, and in accord with the usual principles of review we must sustain the result thus supported by the evidence. United States v. 44.00 Acres of Land, 2 Cir., 234 F.2d 410, certiorari denied Odenbach v. United States, 352 U.S. 916, 77 S. Ct. 215, 1 L. Ed. 2d 123. No further findings or proceedings are required and various other contentions presented do not show error.


2
Affirmed.